Exhibit 10.2

MASTER AGREEMENT

This MASTER AGREEMENT, dated as of December 23, 2011 (this “Agreement”), is by
and among SunPower Corporation, a Delaware company (“SunPower”), Total Gas &
Power USA, SAS, a société par actions simplifiée organized under the laws of the
Republic of France (“Total G&P”), and Total S.A., a société anonyme organized
under the laws of the Republic of France (the “Guarantor”). Capitalized terms
used herein and not otherwise defined herein, shall have the meaning ascribed to
such terms in the Tender Offer Agreement (defined below).

W I T N E S S E T H:

WHEREAS, by the terms of that certain Tender Offer Agreement, dated as of
April 28, 2011, by and between SunPower and Total G&P (the “Tender Offer
Agreement”), as amended by that certain Amendment to Tender Offer Agreement,
dated as of June 7, 2011, by and between SunPower and Total G&P (the “Tender
Offer Amendment” and collectively with the Tender Offer Agreement, the “TO
Agreement”), as guaranteed by the Total S.A. Tender Offer Guaranty, Total G&P
did, among other things, (a) acquire approximately 60% of the shares of the
common stock of SunPower outstanding as of the close of business on April 27,
2011, (b) agree to certain restrictions on its further ability to acquire
additional shares of common stock of SunPower, pursuant to the terms of the
Affiliation Agreement as the same was amended by the Amendment to Affiliation
Agreement, dated June 7, 2011, by and between SunPower and Total G&P (the
“Affiliation Amendment” and collectively with the Affiliation Agreement, the
“Amended Affiliation Agreement”), as guaranteed by the Total S.A. Affiliation
Agreement Guaranty, (c) provide credit support to SunPower through, inter alia,
the Credit Support Agreement as the same was amended by the Amendment to Credit
Support Agreement, dated June 7, 2011, by and among SunPower and Guarantor (the
“CSA Amendment” and collectively with the Credit Support Agreement, the “Amended
CSA”), (d) agree to collaborate on certain intellectual property matters,
pursuant to the terms of the R&D Agreement as the same was amended by the
Amendment to Research and Collaboration Agreement, dated June 7, 2011, by and
between SunPower and Total G&P (the “R&D Amendment” and collectively with the
R&D Agreement, the “Amended R&D Agreement”);

WHEREAS, at the time SunPower and Total G&P signed the Tender Offer Agreement,
they also signed a non-binding letter of intent (the “Original Tenesol Term
Sheet”) whereby they set forth the preliminary understanding of the parties for
the potential acquisition (the “Acquisition”) by SunPower of Tenesol SA
(“Tenesol”) from Total G&P, which Acquisition (a) would include (1) the French
assets (including but not limited to two module manufacturing facilities in
France (Toulouse and Carling) and system activities in France) presently owned
as part of the operations of Tenesol, and (2) the non-French overseas assets
(including module manufacturing facilities in South Africa (Cape Town), system
activities in Europe and Rest of the World, including off-grid business and
access to energy activities in Africa), (b) but would exclude any
French-overseas assets (i.e. the assets held by Tenesol in the French
“Departement d’Outre Mer” and “Territoire d’Outre Mer” which were to be owned by
a new entity “Tenesol Overseas” after corporate restructuring prior to the
closing of the transaction);

WHEREAS, by the terms of the Original Tenesol Term Sheet, subject to further
negotiations, SunPower and Total G&P set forth the tentative terms for pursuing
the Acquisition at a target purchase price of approximately $167 million for
100% of the Tenesol shares, subject to additional detailed due diligence and
resulting potential adjustments, which purchase price was to be payable at
SunPower’s option in some combination of cash (a portion of which could be
subject to installment terms to be agreed between the parties) and SunPower
stock, with such shares of SunPower stock valued at the same price paid in the
Offer;

WHEREAS, the solar industry has undergone significant changes since the time the
parties agreed the terms of the Offer and signed the Original Tenesol Term
Sheet;

WHEREAS, the parties remain interested in pursuing the Acquisition, but on
substantially different terms than set forth in the Original Tenesol Term Sheet;



--------------------------------------------------------------------------------

WHEREAS, for its part, Total G&P is no longer willing to accept as consideration
for the Acquisition, SunPower stock valued at the same price it paid in the
Offer;

WHEREAS, for its part, SunPower is no longer willing to pay $167 million for
Tenesol, without other substantial value;

WHEREAS, the parties did, on November 15, 2011, execute a newly revised,
non-binding term sheet setting forth new terms for the Acquisition, including
additional deal terms as noted below; and

WHEREAS, for its part, SunPower is willing to pursue the Acquisition (a) on
revised terms as agreed to by Total G&P and SunPower in the definitive Tenesol
Stock Purchase Agreement, a form of which is attached as Exhibit 1 hereto (the
“Acquisition Agreement”), (b) with an amendment to the Amended CSA to increase
to $725,000,000 the Maximum L/C Amount to support SunPower’s performance of
construction services related to the CVSR Project, in the form of Exhibit 2
hereto (the “CSA Second Amendment”), (c) with an amendment to the Amended
Affiliation Agreement to increase the permitted indebtedness thereunder among
other things, in the form of Exhibit 3 hereto (the “Affiliation Agreement Second
Amendment”), (d) with an agreement from Total G&P to provide capital to SunPower
through the purchase of shares of common stock in a private placement, expected
to close, subject to certain conditions, on or before February 20, 2012, in
accordance with the terms set forth in Exhibit 4 hereto (the “Private Placement
Agreement”), (e) with the research and development support described in
Schedule 1 hereto, and (f) with the agreement from Total G&P to purchase
photovoltaic equipment in accordance with the PV Purchase Commitment set forth
in Section 1.7 hereof.

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and accepted, and intending to be legally bound hereby,
SunPower, Total G&P and Guarantor hereby agree as follows:

ARTICLE I

RELATED TRANSACTIONS

Section 1.1 Tenesol Purchase Agreement. On or before December 30, 2011 (the
“Execution Date”), SunPower and Total G&P agree, subject to the conditions set
forth in Article II hereto, to execute and deliver the agreements and take the
actions specified in this Article I.

Section 1.2 Acquisition Agreement. On the Execution Date, SunPower and Total G&P
agree to sign the Acquisition Agreement in the form of Exhibit 1 hereto.

Section 1.3 CSA Second Amendment. In anticipation of the transactions
contemplated herein, on December 12, 2011, SunPower and the Guarantor entered
into the CSA Second Amendment in the form of Exhibit 2 hereto, providing that
the benefits of such amendment would revert if the Acquisition was not closed by
March 1, 2012.

Section 1.4 Affiliation Agreement Second Amendment.

(a) On the Execution Date, SunPower and Total G&P agree to sign the Affiliation
Agreement Second Amendment in the form of Exhibit 3 hereto.

(b) Guarantor hereby acknowledges and agrees that the Amended Affiliation
Agreement, as amended by the Affiliation Agreement Second Amendment, shall, upon
the execution and delivery of the Affiliation Agreement Second Amendment by
SunPower and Total G&P, be included in the definition of “Obligations” under the
Total S.A. Affiliation Agreement Guaranty issued by Guarantor for and in favor
of SunPower, so that such definition shall include the Amended Affiliation
Agreement as amended by the Affiliation Agreement Second Amendment.

 

2



--------------------------------------------------------------------------------

Section 1.5 Private Placement Agreement. On the Execution Date, SunPower and
Total G&P agree to sign the Private Placement Agreement in the form of Exhibit 4
hereto.

Section 1.6 R&D Support. Subject to any necessary prior approval from, or
notification of, any Governmental Authority, and in accordance with the terms
and procedures set forth in the R&D Agreement relating to scope of any
“Long-Term Project” or any “Short or Medium Term Project” (as each term is
defined in the R&D Agreement), SunPower and Total G&P agree to work in good
faith to appropriately document the agreement to the principles set forth in
Schedule 1 hereto.

Section 1.7 PV Purchase Commitment. Subject to (a) Guarantor and SunPower
agreeing upon the terms and conditions of the appropriate agreements and
pricing, such terms to be negotiated in good faith and on arm’s length basis,
and (b) prior approval thereof by any decision-making bodies of Guarantor and
SunPower, Guarantor hereby agrees that it or its Affiliated Companies shall:

(i) purchase 10 megawatts of modules from SunPower, over the next two years, for
installation by SunPower or its designee in South Africa or other mutually
agreed location; and

(ii) develop a multi-megawatt project in a high DNI (e.g. Middle East) with
SunPower’s C7 product.

For the purposes of this clause, Affiliated Companies means all and any entity
in which Total owns, directly or indirectly, at least 10 % of the share capital
or other the voting rights.

ARTICLE II

CONDITIONS

Section 2.1 Upon the Execution Date, each of the Related Agreements shall become
effective (or in the case of the CSA Second Amendment, remain effective),
pursuant to its terms and independent of the terms of this Agreement, subject
only to the condition that no such Related Agreement (with the exception of the
CSA Second Amendment) shall become effective until all such Related Agreements
have been executed pursuant to Article I above.

ARTICLE III

GENERAL PROVISIONS

Section 3.1 Certain Defined Terms. As used in this Agreement, the following
terms have the following meanings:

“Acquisition” shall have the meaning ascribed to such term in the recitals
hereto.

“Acquisition Agreement” shall have the meaning ascribed to such term in the
recitals hereto.

“Affiliation Agreement Second Amendment” shall have the meaning ascribed to such
term in the recitals hereto.

“Affiliation Amendment” shall have the meaning ascribed to such term in the
recitals hereto.

“Agreement” shall have the meaning ascribed to such term in the recitals hereto.

“Amended Affiliation Agreement” shall have the meaning ascribed to such term in
the recitals hereto.

“Amended CSA” shall have the meaning ascribed to such term in the recitals
hereto.

“Amended R&D Agreement” shall have the meaning ascribed to such term in the
recitals hereto.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day, other than a Saturday, Sunday or any day which is
a legal holiday under the laws of France, the State of California or New York or
is a day on which banking institutions located in France, the State of
California or New York are authorized or required by Law or other governmental
action to close.

“CSA Amendment” shall have the meaning ascribed to such term in the recitals
hereto.

“CSA Second Amendment” shall have the meaning ascribed to such term in the
recitals hereto.

“Execution Date” shall have the meaning ascribed to such term in Section 1.1
hereto.

“Governmental Authority” means any government, any governmental or regulatory
entity or body, department, commission, board, agency, instrumentality or
self-regulatory organization, and any court, tribunal or judicial body, in each
case whether federal, state, county, provincial or local, and whether domestic
or foreign.

“Legal Proceeding” means any action, suit, litigation, arbitration, criminal
prosecution or other legal proceeding pending before any Governmental Authority.

“Person” means any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Authority.

“Private Placement Agreement” shall have the meaning ascribed to such term in
the recitals hereto.

“R&D Amendment” shall have the meaning ascribed to such term in the recitals
hereto.

“Related Agreements” means the Acquisition Agreement, the CSA Second Amendment,
the Affiliation Agreement Second Amendment and the Private Placement Agreement.

“Related Transactions” means the transactions contemplated by the Related
Agreements.

“Representatives” means, with respect to any Person, any directors, officers,
employees, controlled Affiliates and any investment bankers, attorneys,
advisors, representatives or other agents of such Person.

“SunPower” shall have the meaning ascribed to such term in the recitals hereto.

“Tender Offer Agreement” shall have the meaning ascribed to such term in the
recitals hereto.

“Tender Offer Amendment” shall have the meaning ascribed to such term in the
recitals hereto.

“Tenesol” shall have the meaning ascribed to such term in the recitals hereto.

“TO Agreement” shall have the meaning ascribed to such term in the recitals
hereto.

“Transaction Documents” means this Agreement, the Acquisition Agreement, the
Amended CSA, the CSA Second Amendment, the Total S.A. Credit Support Guaranty,
the Amended Affiliation Agreement, the Affiliation Agreement Second Amendment,
the Total S.A. Affiliation Agreement Guaranty and the Private Placement.

Section 3.2 Terms Generally; Interpretation. Except to the extent that the
context otherwise requires:

(a) when a reference is made in this Agreement to an Article, Section,
Subsection, Exhibit, Schedule or Recitals, such reference is to an Article,
Section or Subsection of, an Exhibit or Schedule or the Recitals to, this
Agreement unless otherwise indicated;

(b) the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;

 

4



--------------------------------------------------------------------------------

(c) the words “include,” “includes” or “including” (or similar terms) are deemed
to be followed by the words “without limitation”;

(d) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(e) any gender-specific reference in this Agreement include all genders;

(f) the definitions contained in this Agreement are applicable to the other
grammatical forms of such terms;

(g) a reference to any legislation or to any provision of any legislation will
include any modification, amendment or re-enactment thereof, any legislative
provision substituted therefore and all rules, regulations and statutory
instruments issued or related to such legislation.

(h) if any action is to be taken by any party hereto pursuant to this Agreement
on a day that is not a Business Day, such action will be taken on the next
Business Day following such day;

(i) references to a Person are also to its permitted successors and assigns;

(j) the parties have participated jointly in the negotiation and drafting
hereof; if any ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties, and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any provision hereof; no prior draft of this
Agreement nor any course of performance or course of dealing will be used in the
interpretation or construction hereof;

(k) no parol evidence will be introduced in the construction or interpretation
of this Agreement unless the ambiguity or uncertainty in issue is plainly
discernable from a reading of this Agreement without consideration of any
extrinsic evidence; and

(l) although the same or similar subject matters may be addressed in different
provisions of this Agreement, the parties intend that, except as reasonably
apparent on the face of the Agreement or as expressly provided in this
Agreement, each such provision will be read separately, be given independent
significance and not be construed as limiting any other provision of this
Agreement (whether or not more general or more specific in scope, substance or
content).

Section 3.3 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly delivered and received hereunder
(i) four (4) Business Days after being sent by registered or certified mail,
return receipt requested, postage prepaid; (ii) one (1) Business Day after being
sent for next Business Day delivery, fees prepaid, via a reputable nationwide
overnight courier service; (iii) if sent by facsimile transmission before
5:00 p.m. in the time zone of the receiving party, when transmitted and receipt
is confirmed; (iv) if sent by facsimile transmission after 5:00 p.m. in the time
zone of the receiving party and receipt is confirmed, on the following Business
Day; and (v) if otherwise actually personally delivered by hand, when delivered,
in each case to the intended recipient, at the following addresses or facsimile
numbers (or at such other address or telecopy numbers for a party as shall be
specified by similar notice):

 

  (a) if to SunPower:

77 Rio Robles Street

San Jose, CA 95134

Attention: Chief Financial Officer

Telephone: 408-240-5500

Facsimile: 408-240-5404

 

5



--------------------------------------------------------------------------------

E-mail:

With a copy to:

SunPower Corporation

77 Rio Robles Street

San Jose, CA 95134

Attention: Navneet Govil, Vice President and Treasurer

Telephone: 408-457-2655

E-mail: navneet.govil@sunpowercorp.com

With a copy to:

SunPower Corporation

1414 Harbour Way South

Richmond, CA 94804

Attention: General Counsel

Telephone: 510-540-0550

Facsimile: 510-540-0552

E-mail:

with a copy (which will not constitute notice) to:

Jones Day

1755 Embarcadero Rd.

Palo Alto, CA 94303

United States of America

Attention: R. Todd Johnson

Facsimile: 1-650-739-3900

 

  (b) if to Total G&P:

Total Gas & Power USA, SAS

2, place Jean Millier

La Défense 6

92400 Courbevoie

France

Attention: Arnaud Chaperon, President

Facsimile: +33 1 47 44 27 90

with copies (which shall not constitute notice) to:

Total S.A.

2, place Jean Millier

La Défense 6

92400 Courbevoie

France

Attention: Humbert de Wendel, Senior Vice President Corporate Business

Development

Facsimile: +33 1 47 44 50 95

Total S.A.

2, place Jean Millier

La Défense 6

92400 Courbevoie

France

Attention: Jonathan Marsh, Vice President, Legal Director Mergers,

Acquisitions & Finance

Facsimile: +33 1 47 44 43 05

 

6



--------------------------------------------------------------------------------

  (c) if to the Guarantor:

Total S.A.

2, place Jean Millier

La Défense 6

92400 Courbevoie

France

Attention: Olivier Devouassoux, VP Subsidiary Finance Operations

Telephone: +33 1 47 44 45 64

Facsimile: + 33 1 47 44 48 74

Email: olivier.devouassoux@total.com

With a copy to:

Total S.A.

2, place Jean Millier

La Défense 6

92400 Courbevoie

France

Attention: Christine Souchet, Subsidiary Finance Operations—Gas and

Power

Telephone: +33 1 47 44 72 11

Facsimile: +33 1 47 44 47 92

Email: christine.souchet@total.com

With a copy to:

Total S.A.

2, place Jean Millier

La Défense 6

92400 Courbevoie

France

Attention: Jonathan Marsh, Vice President, Legal Director

Mergers, Acquisitions & Finance

Telephone: +33 (0) 1 47 44 74 70

Facsimile: +33 (0)1 47 44 43 05

Email: jonathan.marsh@total.com

Section 3.4 Severability. In the event that any provision of this Agreement, or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other Persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such illegal, void or unenforceable provision of this Agreement with a legal,
valid and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such illegal, void or unenforceable
provision.

Section 3.5 Entire Agreement. This Agreement and the agreements, documents,
instruments and certificates among the parties hereto as contemplated by or
referred to herein, including the Transaction Documents constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof. Each party hereto agrees
that neither SunPower, on the one hand, nor Total G&P or the Guarantor, on the
other hand, makes any representations or warranties, express or implied,
whatsoever, including as to the accuracy or completeness of any other
information, made (or made available) by itself or any of its Representatives,
with respect to, or in connection with, the negotiation, execution or delivery
of this Agreement or the transactions contemplated hereby, notwithstanding the
delivery or disclosure to the other or the other’s

 

7



--------------------------------------------------------------------------------

Representatives of any documentation of any other information with respect to
any one or more of the foregoing; provided, however, that notwithstanding the
foregoing or anything to the contrary set forth in this Agreement, nothing in
this Agreement shall relieve any party hereto for liability arising out of fraud
or intentional misrepresentation.

Section 3.6 Assignment. Neither this Agreement nor any right, interest or
obligation under this Agreement may be assigned or delegated by any party to
this Agreement by operation of law or otherwise without the prior written
consent of the other parties to this Agreement and any attempt to do so will be
void.

Section 3.7 No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the parties hereto and their permitted assigns and nothing herein, express or
implied, is intended to or will confer upon any other Person or entity any legal
or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

Section 3.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.

Section 3.9 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached, and that money damages or other legal remedies would not be an
adequate remedy for any such damages. It is accordingly agreed that, in addition
to any other remedy to which they are entitled at law or in equity, the parties
hereto agree that, in the event of any breach or threatened breach by the
SunPower, on the one hand, or Total G&P or the Guarantor, on the other hand, of
any of their respective covenants or obligations set forth in this Agreement,
SunPower, on the one hand, and Total G&P or the Guarantor, on the other hand,
shall be entitled to an injunction or injunctions to prevent or restrain
breaches or threatened breaches of this Agreement or to enforce compliance with,
the covenants and obligations of the other under this Agreement. SunPower, on
the one hand, and Total G&P or the Guarantor, on the other hand hereby agree not
to raise any objections to the availability of the equitable remedy of specific
performance to prevent or restrain breaches or threatened breaches of this
Agreement by such party (or parties), and to specifically enforce the terms and
provisions of this Agreement to prevent breaches or threatened breaches of, or
to enforce compliance with, the covenants and obligations of such party (or
parties) under this Agreement. The parties hereto further agree that (a) by
seeking the remedies provided for in this Section 3.9, a party shall not in any
respect waive its right to seek any other form of relief that may be available
to a party under this Agreement (including monetary damages) in the event that
this Agreement has been terminated or in the event that the remedies provided
for in this Section 3.9 are not available or otherwise are not granted, and
(b) nothing set forth in this Section 3.9 shall require any party hereto to
institute any proceeding for (or limit any party’s right to institute any
proceeding for) specific performance under this Section 3.9 prior or as a
condition to exercising any termination right (and pursuing damages after such
termination), nor shall the commencement of any Legal Proceeding pursuant to
this Section 3.9 or anything set forth in this Section 3.9 restrict or limit any
party’s right to terminate this Agreement in accordance the express terms set
forth herein or pursue any other remedies under this Agreement that may be
available then or thereafter.

Section 3.10 Other Remedies. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.

Section 3.11 Consent to Jurisdiction. Each of the parties hereto irrevocably
consents and submits itself and its properties and assets to the exclusive
jurisdiction and venue in any state court within the State of Delaware (or, if a
state court located within the State of Delaware declines to accept jurisdiction
over a particular matter, any court of the United States located in the State of
Delaware) in connection with any matter based upon or

 

8



--------------------------------------------------------------------------------

arising out of this Agreement or the transactions contemplated hereby, agrees
that process may be served upon them in any manner authorized by the laws of the
State of Delaware for such Persons and waives and covenants not to assert or
plead any objection which such Person might otherwise have to such jurisdiction,
venue and process. Each party hereto hereby agrees not to commence any Legal
Proceedings relating to or arising out of this Agreement or the transactions
contemplated hereby in any jurisdiction or courts other than as provided herein.

Section 3.12 Waiver Of Jury Trial. EACH OF SUNPOWER, TOTAL G&P AND GUARANTOR
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF SUNPOWER, TOTAL G&P OR GUARANTOR IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

Section 3.13 Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed will be deemed to be an original but all of which taken
together will constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopy or by electronic
delivery in Adobe Portable Document Format or other electronic format based on
common standards will be effective as delivery of a manually executed
counterpart of this Agreement.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their respective duly authorized officers to be effective as of the date first
above written.

TOTAL GAS & POWER USA, SAS

 

By:  

/s/ Arnaud Chaperon

  Name:  Arnaud Chaperon   Title:    President

TOTAL S.A.

 

By:  

/s/ Patrick de La Chevardiere

  Name:   Patrick de La Chevardiere   Title:     Chief Executive Officer

SUNPOWER CORPORATION

 

By:  

/s/ Thomas H. Werner

  Name:  Thomas H. Werner   Title:    Chief Executive Officer



--------------------------------------------------------------------------------

Schedule 1

Research and Development Support

Capitalized terms used in this Schedule shall have the meaning ascribed to such
terms in the R&D Agreement. During SunPower’s 2012-2015 fiscal years, the Total
G&P financial contribution under the Annual Provisional Collaboration Plan and
Budget shall be at least $6,000,000 of R&D Collaboration funds annually, either
in the form of operating expenses or for capital expenditures.